Name: Commission Regulation (EEC) No 2823/84 of 3 October 1984 amending Regulation (EEC) No 906/84 concerning the quantitative limits for the year 1984 on imports into the United Kingdom of certain textile products (category 17) originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 266/6 Official Journal of the European Communities 6 . 10 . 84 COMMISSION REGULATION (EEC) No 2823/84 of 3 October 1984 amending Regulation (EEC) No 906/84 concerning the quantitative limits for the year 1984 on imports into the United Kingdom of certain textile products (category 17) originating in Yugoslavia Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3588/82 of 23 December 1982 on rules for imports of certain textile products originating in Yugoslavia ('), as last amended by Regulation (EEC) No 1 475/84 (2), and in particular Article 8 (2) thereof, Whereas Commission Regulation (EEC) No 906/84 ( J) made imports into the United Kingdom of certain textile products (category 17) originating in Yugoslavia, subject to quantitative restrictions ; Whereas in accordance with Article 8 (2) of Regulation (EEC) No 3588/82, the quantitative limits may be increased where it appears that additional imports are required ; HAS ADOPTED THIS REGULATION : Article 1 The quantitative limit in the Annex to Regulation (EEC) No 906/84 for the year 1984 is hereby replaced by the quantitative limit in the Annex to this Regula ­ tion . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 October 1984. For the Commission Frans ANDRIESSEN Member of the Commission (') OJ No L 374, 31 . 12 . 1982, p . 47 . (2) OJ No L 143 , 30 . 5 . 1984, p . 6 . (&lt;) OJ No L 94, 4 . 4 . 1984, p . 5 . 6 . 10 . 84 Official Journal of the European Communities No L 266/7 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1984) Description Thirdcountry Member States Units Quantitative limits from 1 January to 31 December 1984 17 61.01 B V a) 1 2 3 61.01-34, 36 , 37 Men's and boys ' outer garments : Men's and boys' woven jackets (excluding waister jackets) and blazers of wool , of cotton or of man-made textile fibres Yugo ­ slavia UK 1 000 pieces 187